Citation Nr: 0424561	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  00-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Stanley Grabia, Counsel



INTRODUCTION

The appellant served on active duty from September 1968 to 
September 1971, and had service in the Republic of Vietnam 
from March 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  Jurisdiction has since been 
transferred to the St. Petersburg, Florida RO.

In a March 1999 rating decision, the RO granted entitlement 
to a VA pension.

The veteran failed, without indication of cause, to appear 
for a scheduled personal hearing at the RO in June 1999.  
Therefore, his request for a personal hearing must be 
considered withdrawn. 


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The veteran did not engage in combat with the enemy.

3.  There is no credible supporting evidence confirming any 
of the veteran's claimed in-service stressors.

4.  Any currently present PTSD is not due to a service 
stressor.



CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his claim by correspondence dated in 
January 2003.

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2003 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was cited 
in the January 2003 supplemental statement of the case.  In 
light of the actual notice provided, the Board finds that any 
content deficiency in the January 2003 notice letter was non-
prejudicial error. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and personnel records and all identified and authorized post-
service medical records relevant to the issue on appeal have 
been requested or obtained.  

Legal Criteria.  Service connection may be established by a 
showing that the veteran currently suffers from a disorder 
that is attributable to disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic, or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2003).  The Board must determine whether 
the evidence supports the claim or is in relative equipoise, 
with the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2003).

The Board notes that the applicable rating criteria for 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (codified 
at 38 C.F.R. § 3.304(f) (2002)).  

Under the previous regulations, if the claimed stressor was 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation would be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1998).  Under the current 
regulations, the reference to combat citations was removed.  
Nonetheless, if the evidence does not establish that the 
veteran engaged in combat with the enemy, a veteran's lay 
testimony regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and the claimed 
stressor must be corroborated by 'credible supporting 
evidence'.  38 C.F.R. § 3.304(f) (2003).

Background.  The veteran served on active duty in the United 
States Army from September 1968 to September 1971, and had 
service in the Republic of Vietnam from March 1970 to March 
1971.  The service records fail to reveal that the veteran 
had been in combat and there are no awards or decorations 
indicative of combat status.  

Service medical records are silent as to any complaints, 
treatment, or diagnosis of a mental disorder.  In May 1970 
the veteran was noted to have stated repeatedly that he 
wanted to get out of the army.  The note states that the 
veteran, "was alert, oriented and seemingly not under the 
influence of drugs."  He was treated with Thorazine.  
Another note later in May reflects that he was counseled 
concerning legal problems.  When the veteran was examined for 
release from service in February 1971, clinical evaluation 
was negative for any psychiatric abnormality.

There are no relevant records for approximately 16 years 
after the veteran left military service.  Medical treatment 
records in May 1987 referred to the veteran's history of 
alcohol and drug abuse for several years.  

In a December 1987 VA examination the veteran reported a 
history of alcoholism and drinking a fifth of whiskey daily.  
He also had been a heavy drug user and was detoxified in the 
West Side VAMC in 1980.  He used cocaine when he could afford 
it.  The diagnoses was a history of alcoholism, liver 
disease, seizure disorder (probably alcohol withdrawal) and a 
history of flashbacks from Vietnam, no sign of mental 
psychosis or stress syndrome.

The file contains numerous and detailed VAMC hospitalization 
discharge reports for alcohol and drug detoxification and 
psychiatric disorders.  These include:

A June 1992 report noting hospitalization for the fifth 
time to detox from alcohol, cocaine and heroin.  He 
admitted using alcohol since he age 14, heroin since 
1970 and cocaine since 1979.  

A June/July 1996 report diagnosing PTSD.  He had been 
admitted for sleep disturbance, anxiety attack, 
depression, flashbacks and nightmares of Vietnam combat 
experiences.  His symptoms worsened after he witnessed a 
recent neighborhood shooting.

A September 1996 report diagnosing alcohol intoxication.  
He wanted to be admitted to the PTSD unit but was sent 
to detox because he smelled of alcohol.

A December 1996 report diagnosing of PTSD.  He had been 
admitted for sleep disturbance, anxiety attack, 
depression, flashbacks and nightmares of Vietnam combat 
experiences.  

A March/April 1998 report diagnosing chemical dependency 
to alcohol and cocaine, continuous, and PTSD.  He had 
been admitted for substance abuse.

A November 1998 report diagnosing PTSD, major depression 
by history, and generalized anxiety.  He had been 
admitted stating that he had a lot of stress because of 
family illness, and legal problems.  He also apparently 
witnessed a recent murder which left him panicky and 
agitated.    

A December 1998/January 1999 report diagnosing PTSD.

A March/April 2000 report diagnosing PTSD, and 
continuous polysubstance abuse.

In December 1996, the veteran filed a claim for PTSD alleging 
that he served as a door gunner on helicopters in Vietnam, 
"and saw a lot of combat."   

He subsequently was scheduled for a VA PTSD examination in 
February 1997 and failed to report for the examination. 

By rating action in May 1997 service connection was denied 
for PTSD.  The RO noted that the veteran had been diagnosed 
with PTSD in 1996 on two occasions when treated at the VAMC.  
No specific stressors had been identified.  The records did 
not reveal that the veteran actively engaged in combat.

In a VA examination in November 1998, the veteran reported 
serving approximately 13 months in Vietnam with the air 
cavalry as a door gunner.  At the time of his discharge from 
service he entered an amnesty program for heroin use.  He was 
also drinking heavily at that time.  When asked to report any 
traumatic experiences in service he stated that, "shooting 
and being shot at is what he endured."  He also felt bad 
about the war.  He last worked in 1982 and was currently 
receiving Social Security benefits.  He had been attending 
the VA mental health clinic every two weeks for several 
years.  The veteran was examined and a diagnosis of alcohol 
abuse in remission was made.

By rating action in February 1999 service connection was 
denied for PTSD.  The RO noted that the service records did 
not reveal any corroborating evidence that the veteran was in 
combat or that any stressful events occurred.  

The RO in March 1999 requested a medical review by the VAMC 
of the veteran's medical record and an opinion and basis for 
any PTSD diagnosis.  

A VAMC medical opinion was subsequently received from VAMC 
Battle Creek.  The reviewing physician noted that he had 
reviewed the veteran's claims file and the November 1998 
hospitalization report which noted that the veteran had been 
admitted with depression and a lot of stress because of 
family illness, and legal problems.  He also apparently 
witnessed a recent murder and had been panicky and agitated.  
The veteran was upset and angry and the shooting triggered 
much anger.  In reviewing the file the examiner found no 
references to stressors linked with the veteran's period of 
active service.  The admission from December 1998 to January 
1999 was also reviewed.  At that time he complained of 
depression, nightmares, and sleep disturbance.  However while 
in the hospital he complained of no morbid ideas, or harmful 
tendencies.  An addendum noted that his symptoms were 
nightmares, intrusive thoughts, high anxiety, flashbacks, 
sleep disturbance, anger control, irritability, and depressed 
mood.  Again no stressor could be identified that the veteran 
had been subjected to in Vietnam. The physician noted that he 
had examined the veteran in November 1998 and that he:

had an extensive history of substance 
abuse, including alcohol, cocaine, 
heroin, and marijuana, both while in the 
service and post-service.  I reviewed his 
hospitalization record at the VAMC, the 
outpatient note contained in his C-file, 
and I could not find in any of these 
records identified stressors which he had 
been subjected to while in the service."

He further noted the following:

It therefore is my opinion that lacking 
identification of stressors in the 
several hospitalizations that the veteran 
has had in the past, and his inability to 
identify stressors when I evaluated him 
on 11-24-98, that therefore there is not 
a basis for establishing a diagnosis of 
post-traumatic stress disorder.

In May 1999 the veteran submitted 3 PTSD Questionnaire sheets 
in which he provided statements concerning in-service 
stressors.  These included:

October 1970 -- He had been on a night mission as a 
helicopter door gunner when the VC began to fire on his 
helicopter.  He returned fire with an M-60 machine gun 
and killed a VC.

December 1970 -- He was on guard duty in the tower when 
the camp received incoming rounds from the VC.  About 20 
mortar rounds fell in his compound.  

February 1971 -- The crew chief of his helicopter was 
talking to him and accidentally walked into the rear 
blade of the helicopter resulting in his head being 
split open.  

The veteran did not give any more specific information 
including the names of any other soldiers or the injured crew 
chief.

In June 1999, the RO submitted the information provided by 
the veteran to the U.S. Armed Services Center for Research of 
Unit Records (USACRUR) and requested stressor verification. 

In January 2001 the RO received a report from the Director of 
USACRUR.  The report included an extract of the historical 
report submitted by the 129th Assault Helicopter Company from 
January 1970 through December 1970.  This was the veteran's 
unit of assignment in Vietnam.  The extract did not report 
any attack in December 1970.  It noted several minor sorties 
in October 1970.  There was no mention of the veteran or his 
participation in any of the unit's actions.  The report also 
noted that the history for the unit in 1971 could not be 
located.  In addition USACRUR could not verify that the 
veteran had been a helicopter door gunner.  As such, the 
information the veteran submitted was insufficient to conduct 
any meaningful research, and USACRUR could not verify any of 
the stressors reported by the veteran.

Analysis.  The appellant essentially contends that he has 
PTSD stemming from stressors including a helicopter crew 
chief accidentally walking into a rear helicopter blade and 
having his head split open, being on guard duty when the base 
was attacked by mortars, and a incident when he was a door 
gunner on a helicopter and killed a VC with his M-60 
machinegun.

The Board has reviewed all the evidence of record including 
the service medical and personnel records, the information 
from the USACRUR, the reports of VA examination and VA 
treatment records.  The medical evidence shows a diagnosis of 
PTSD in a June/July 1996 VA hospital summary.  Similarly, VA 
outpatient treatment records confirm this diagnosis.

Despite the veteran's assertions, the Board finds that no 
documentation can be located to confirm his claimed in-
service stressors.  The service personnel records show that 
the veteran received training in aircraft maintenance.  His 
principal duties were as a supply clerk and an aircraft 
maintenance crewmember during his service in Vietnam.  The 
veteran's DD Form 214 and service personnel records reflect 
that he earned no decorations, medals, badges, ribbons, or 
awards indicative of combat service.  The unit history of the 
129th Assault Helicopter Company, for the period from January 
1970 through December 1970 reports no attack on the base camp 
in December 1970 as reported by the veteran.   It does note 
several small scale operations during October 1970 but do not 
reveal that the veteran participated in any of these.  The 
unit history does not contain any information which would 
tend to support any of the alleged stressors reported by the 
veteran or which would show that he participated in combat.  
For these reasons, the Board finds that the veteran did not 
engage in combat with the enemy.  Because the veteran did not 
engage in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of his alleged 
stressors.  Accordingly, service connection for PTSD requires 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  38 C.F.R. § 3.304.

While the Board acknowledges that the veteran has been 
diagnosed with PTSD, critical elements of this diagnosis, 
most fundamentally those concerning the existence of a 
stressor or stressors, appear to be based wholly upon 
statements of history provided by the veteran.  The question 
of whether he was exposed to a stressor in service is a 
factual determination and the Board is not bound to accept 
such statements simply because treating medical providers may 
have done so.  Wilson v. Derwinski, 2 Vet. App. 614 (1992); 
Wood v. Derwinski, 1 Vet. App. 190, reconsideration denied, 1 
Vet. App. 406 (1991).

Thus, recognizing that the veteran has a diagnosis of PTSD, 
the veteran's claim must still fail because there is no 
supporting evidence that the claimed in-service stressors 
actually occurred.  38 C.F.R. § 3.304(f).  The veteran's 
statements regarding in-service stressors is insufficient to 
establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Dizoglio v. 
Brown, 9 Vet. App. 163 (1996); see also Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

The Board finds that there is no evidence to support the 
veteran's assertions as to any of his claimed stressors.  
Attempts were made to confirm the veteran's stressors, 
including seeking additional information from the veteran so 
that certain claimed incidents could be researched; however, 
the information submitted was vague and insufficient.  
Because some of the claimed stressors are not the type of 
incidents which would be recorded in official military 
records, and others are not apparent in the official records, 
and because dates and details of the claimed incidents could 
not be obtained from the veteran, the Board finds that it 
would be futile to attempt to undertake an additional search 
at this juncture.  

While the veteran also reported that in February 1971 the 
crew chief on his helicopter accidentally walked into the 
rear helicopter blade splitting his head open, he again 
offered no name or other identification information.  Without 
such information, an additional search to obtain documents to 
confirm this incident would be futile.  There is no evidence 
to support the veteran's allegations as to this incident or 
any other claimed in-service stressor.  As no relevant 
information has been found to support the claimed stressors, 
the Board finds that the veteran's claim fails in this 
element.

In sum, based on the evidence of record, the veteran did not 
engage in combat and the only evidence of in-service 
stressors is contained in the veteran's own uncorroborated 
statements.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  Absent credible supporting 
evidence that the claimed in-service stressors actually 
occurred, an essential element for a grant of service 
connection for PTSD is not established. 38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

In light of the above, the Board must conclude that service 
connection is not warranted for PTSD.  In reaching this 
decision, the Board has determined that application of the 
evidentiary equipoise rule is not required in this case 
because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



